129 Ga. App. 576 (1973)
200 S.E.2d 320
MODERN MAID HOMES, INC.
v.
PARNELL et al.
48407.
Court of Appeals of Georgia.
Submitted June 29, 1973.
Decided September 5, 1973.
Matthews, Walton, Smith, Shaw & Maddox, James D. Maddox, for appellant.
Terrell & Wollstein, Harold N. Wollstein, for appellees.
PANNELL, Judge.
James G. Parnell and Betty S. Parnell brought an action against Modern Maid Homes, Inc., seeking damages for an alleged breach of contract in two counts. The defendant's motion for summary judgment as to the whole case was overruled and with proper certificate for review, it appealed. Held.
There being material issues of fact and the evidence adduced not demanding a finding for the defendant, the trial court did not err in overruling the defendant's motion for summary judgment.
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.